          Case 1:11-cv-03743-LGS Document 950 Filed 10/21/20 Page 1 of 4


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 DONNA KASSMAN, et al.,                                       :
                                              Plaintiffs, :
                                                              :     11 Civ. 3743 (LGS)
                            -against-                         :
                                                              :           ORDER
 KPMG LLP.,                                                   :
                                              Defendants. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on October 14, 2020, Defendant filed a motion to redact and seal portions of

Exhibit A to the Proposed Order filed at Docket Nos. 945 and 946;

        WHEREAS, on October 16, 2020, the Court ordered Plaintiffs to file, by October 20,

2020, any responsive letter in opposition to Defendant’s motion to redact and seal (Dkt. No. 947);

        WHEREAS, no such letter in opposition was filed; it is hereby

        ORDERED that, Plaintiffs’ motion to seal is GRANTED. The unredacted version of

Exhibit A (Dkt. No. 946) will remain sealed, and only the parties and individuals identified in the

attached appendix will have access. Although “[t]he common law right of public access to judicial

documents is firmly rooted in our nation’s history,” this right is not absolute, and courts “must

balance competing considerations against” the presumption of access. Lugosch v. Pyramid Co. of

Omondaga, 435 F.3d 110, 119-20 (2d Cir. 2006) (internal quotation marks omitted); see also

Nixon v. Warner Commc’ns., Inc., 435 U.S. 589, 599 (1978) (“[T]he decision as to access is one

best left to the sound discretion of the trial court, a discretion to be exercised in light of the

relevant facts and circumstances of the particular case.”). Filing the above-referenced document in

redacted form is necessary to prevent the unauthorized dissemination of confidential business

information.

        Dated: October 21, 2020
               New York, New York
         Case 1:11-cv-03743-LGS Document 950 Filed 10/21/20 Page 2 of 4




                                         APPENDIX

Pursuant to Individual Rule I.D.3, KPMG identifies below all parties and attorneys of record
who should have access to the sealed document:

 Party                                  Counsel of Record

 Plaintiffs                             Kelly Dermody
                                        Lieff Cabraser Heimann & Bernstein, LLP(SF)
                                        275 Battery Street, 30th Floor
                                        San Francisco, CA 94111-3339
                                        (415) 956 1000
                                        (415) 956 1008 (fax)
                                        kdermody@lchb.com

                                        Rachel Geman
                                        Lieff Cabraser Heimann & Bernstein, LLP (NY)
                                        rgeman@lchb.com

                                        Michelle Lamy
                                        Lieff Cabraser Heimann & Bernstein, LLP (SF)
                                        mlamy@lchb.com

                                        Michael Ian Levin-Gesundheit
                                        Lieff Cabraser Heimann & Bernstein, LLP(SF)
                                        mlevin@lchb.com

                                        Anne B. Shaver
                                        Lieff Cabraser Heimann & Bernstein, LLP (SF)
                                        ashaver@lchb.com

                                        Tiseme Gabriella Zegeye
                                        Lieff Cabraser Heimann & Bernstein, LLP (SF)
                                        tzegeye@lchb.com

                                        Conor Daniel Ahern
                                        Sanford Heisler Sharp LLP (DC)
                                        700 Pennsylvania Ave. SE Suite 300
                                        Washington, DC 20003
                                        202-499-5208
                                        202-499-5199 (fax)
                                        cahern@sanfordheisler.com
        Case 1:11-cv-03743-LGS Document 950 Filed 10/21/20 Page 3 of 4




Party                            Counsel of Record

                                 Saba Bireda
                                 Sanford Heisler Sharp, LLP (DC)
                                 sbireda@sanfordheisler.com

                                 Jeremy Heisler
                                 Sanford Heisler Sharp, LLP (NYC)
                                 jheisler@sanfordheisler.com

                                 Thomas J Henderson
                                 Sanford Heisler Sharp, LLP (DC)
                                 thenderson@sanfordheisler.com

                                 Katie Mueting
                                 Sanford Heisler Sharp, LLP (DC)
                                 kmueting@sanfordheisler.com

                                 Shaun Rosenthal
                                 Sanford Heisler Sharp, LLP (DC)
                                 srosenthal@sanfordheisler.com

                                 David W. Sanford
                                 Sanford Heisler Sharp, LLP (DC)
                                 dsanford@sanfordheisler.com

                                 Jennifer Siegel
                                 Sanford Heisler Sharp, LLP (NYC)
                                 jsiegel@sanfordheisler.com

                                 Leigh Anne St. Charles
                                 Sanford Heisler Sharp, LLP (Nashville)
                                 lstcharles@sanfordheisler.com

Defendant KPMG LLP               Peter O. Hughes
                                 Ogletree Deakins
                                 10 Madison Avenue Suite 400
                                 Morristown, NJ 07960
                                 973-656-1600
                                 973-656-1611 (fax)
                                 peter.hughes@ogletreedeakins.com
        Case 1:11-cv-03743-LGS Document 950 Filed 10/21/20 Page 4 of 4




Party                            Counsel of Record

                                 Stephanie Lauren Aranyos
                                 Ogletree Deakins (NYC)
                                 stephanie.aranyos@ogletreedeakins.com

                                 Chris R. Pace
                                 Ogletree Deakins (Kansas City)
                                 chris.pace@ogletreedeakins.com

                                 Diane Marjorie Saunders
                                 Ogletree Deakins (Boston)
                                 diane.saunders@ogletreedeakins.com

                                 Colleen M. Kenney
                                 Sidley Austin LLP
                                 One S. Dearborn St.
                                 Chicago, IL 60603
                                 (312) 853-7000
                                 (312) 853-7036 (fax)
                                 ckenney@sidley.com

                                 Eric G. Hoffman
                                 Sidley Austin LLP (NY)
                                 eghoffman@sidley.com

                                 Wendy M. Lazerson
                                 Sidley Austin LLP (Palo Alto)
                                 wlazerson@sidley.com

                                 John Gerson Levi
                                 Sidley Austin LLP (Chicago)
                                 jlevi@sidley.com

                                 Melanie Elizabeth Walker
                                 Sidley Austin LLP (Chicago)
                                 mewalker@sidley.com
